Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 1/10/2022 has been entered. Claims 1, 3,  and 15 are amended. Claims 2 and 8 are cancelled. Claims 1, 3-7 and 9-15 are pending and are under examination.
Claim Rejections - Withdrawn
The rejection of claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
The rejection of claims 1,6, 7, 8-11, 13 and 15 under 35 U.S.C. 103(a) as being unpatentable over Lebaron et al U.S.Patent No. 9,662,357 in view of  Gueniche et al European journal of dermatol vol.16,no.4,pages380-384 is withdrawn in view of the amendment to the claims.
New Claim Rejections 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The This is a new matter rejection.
Claim 1 now recites that the non-pathogenic Gram-negative bacterium belongs to the claims  Betaproteobacteria, subfamily Neisseriaceae, containing a 16S rRNA comprising SEQ ID NO: 1 or any sequence having at least 80% identity with SEQ ID NO: 1, wherein the bacterium is the bacterium deposited with the CNCM on 8 April 2010 under number I-4920.
The specification disclose that the bacterium deposited with the CNCM on 8 April 2010 under number I-4920 is also known as LMB64.
LMB64 comprises the gene encoding 16S rRNA 1487bp corresponding to SEQ ID NO: 1. LMB64 has a circular plasmid of 10948bp and this plasmid sequence is represented by SEQ ID NO: 2. See page 4 lines 6-9 of the specification.
The specification as filed does not provide written description support for  LMB64 comprising any other 16S rRNA sequence other than comprising SEQ ID NO: 1 or a circular plasmid whose sequence in SEQ ID NO: 2.
Thus, the original specification as filed does not support LMB64 16S RNA sequence less than 100% identical to SEQ ID NO: 1 i.e. the recited at least 80% identity (see claim 1) and having a circular plasmid which comprises a sequence less than 100% identical i.e. the recited at least 80% identity to SEQ ID NO: 2 (see claim 7).
Applicants are urged to remove the new matter.

Claims 1, 3-7 and  9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a This is a biological deposit rejection.
The specification lacks complete deposit information for the deposit o he bacterium deposited with the CNCM on 8 April 2010 under number I-4920 also known as LMB64.  Because it is not clear that the bacteria  with the properties of LMB646 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims requires said bacterium, a suitable deposit for patent purposes is required.  Exact replication of the bacterium is an unpredictable event. 
	Applicant's referral to the deposit of the plasmid on 4 lines 24-27 of the specification is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR §1.801-1.809 have been met.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and 
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice. 

          
Status of Claims

Claims 1, 3-7 and 9-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.